DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a micro light emitting element having all limitations of the claims, specifically including but not limited to “a first reflective material covering a side surface of the body, wherein the light emission layer is disposed between a light emitting surface and a middle portion of the body, wherein the side surface of the body is tapered at an inclination angle to open in a light emitting direction, and wherein a surface of the second electrode and a surface of the first reflective material on the body side are each a reflective surface that reflects visible light” of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsu et al. (US Patent Application Publication No. 2020/0350473) teaches a micro LED structure, but does not teach the light emitting layer is between the light emitting surface and the middle of the body.
Su et al. (US Patent Application Publication No. 2020/0343421) teaches a micro LED structure, but does not teach the light emitting layer is between the light emitting surface and the middle of the body.
Bonar et al. (US Patent Application Publication No. 2015/0008392) teaches a micro LED structure, but does not teach the light emitting layer is between the light emitting surface and the middle of the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891